DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-15 are pending in the application. Claims 2 & 4 are amended. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/28/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Rejections under 35 U.S.C. §112:
In the light of amendment to claims 2 and 4, the examiner withdraws the previously made rejection under 35 USC 112 (b).
Rejections under 35 U.S.C. § 103:
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
I.	On pages 8, 1st paragraph, the applicant argued that Lukac does suggest checker boarding two different colour as claimed. 

Lukac further discloses  wherein the first checkerboard pattern is opposite to the second checkerboard pattern, the sparsely hatched rectangles, the densely hatched rectangles, and the non-hatched open rectangles respectively denote the R color filters, the B color filters, and the G color filters. In the arrangement of the R, G, and B color filters, the G color filters are positioned first to be diagonal to one another and form a checkerboard pattern) ([0086], FIG. 2).

    PNG
    media_image1.png
    517
    486
    media_image1.png
    Greyscale

II.	On pages 11, 2nd paragraph, the applicant argued that Edwin does not disclose nulling pixel values of an image, let alone nulling alternate pixel values of a colour component of a polychromatic source image in accordance with a checkerboard pattern.
As to the above argument, Edwin discloses  a checkerboard pattern with an array of alternating light and dark regions and  pixel-by-pixel data is acquired by sequentially turning on and off groups of one (or more) pixels and acquiring images of the pixels that are turned on. The checkerboard pattern (or the sequence of turning pixels on/off) that includes a random stochastic sequence of light and dark regions or a geometric pattern of light and dark regions or any other type of calibration pattern ([0168], FIGS. 22-23B).
It should be further noted that Applicant has not presented any specific arguments with regards to the rejections of the dependent claims.    
Accordingly, Examiner maintains the rejection with regards to above arguments. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 20180120768, hereinafter Christmas) in view of Lukac et al. (US 20100053351, hereinafter Lukac) and Edwin et al. (US 20170124928, hereinafter Edwin)
Regarding Claim 1, Christmas discloses a holographic projector (FIG. 1) comprising: 
an image processing engine ([0012], FIG. 1) arranged to:
receive a source image for projection, wherein the source image comprises a first colour component and a second colour component (Abstract,  receive a first plurality of pixels, a second plurality of pixels having a first wavelength from the first plurality of pixels  (first colour component )and having a second  wavelength from the second plurality of pixels (second colour component); [0013], FIG. 1,  receiving wavefront (112) is applied to optics including a Fourier transform lens (120), having its focus at a screen (125));
a hologram engine arranged to determine a first colour hologram corresponding to the first colour secondary image and a second colour hologram corresponding to the second colour secondary image (Abstract, the first plurality of pixels is arranged to display first holographic data and receive light of a first wavelength. The a second plurality of pixels is arranged to display second holographic data and receive light of a second wavelength); and 
a display engine arranged to form a first colour holographic reconstruction from the first colour hologram and a second colour holographic reconstruction from the second colour hologram (Abstract,  display first holographic data corresponding to a first holographic reconstruction and a second holographic data corresponding to a second holographic reconstruction; [0014] The Fourier transform lens (120) receives a beam of phase-modulated light exiting from the spatial light modulation (SLM) and performs a frequency-space transformation to produce a holographic reconstruction at the screen (125) in the spatial domain).
Christmas does not explicitly disclose form a first colour secondary image from the first colour component by nulling alternate pixel values of the first colour component in accordance with a first checkerboard pattern and form a second colour secondary image from the second colour component by nulling alternate pixel values of the second colour component in accordance with a second checkerboard pattern, wherein the first checkerboard pattern is opposite to the second checkerboard pattern; 
Lukac teaches from the same field of endeavor form a first colour secondary image from the first colour component of the first colour component in accordance with a first checkerboard pattern and form a second colour secondary image from the second colour component [0025] The mosaic image data is expressed as the combination of the pixel columns with alternate arrangement of pixels of the G component and pixels of the R component in the vertical direction, the pixel columns with alternate arrangement of pixels of the G component and pixels of the B component in the vertical direction, the pixel rows with alternate arrangement of pixels of the G component and pixels of the R component in the horizontal direction, and the pixel rows with alternate arrangement of pixels of the G component and pixels of the B component in the horizontal direction) wherein the first checkerboard pattern is opposite to the second checkerboard pattern ([0086], FIG. 2, the sparsely hatched rectangles, the densely hatched rectangles, and the non-hatched open rectangles respectively denote the R color filters, the B color filters, and the G color filters. In the arrangement of the R, G, and B color filters, the G color filters are positioned first to be diagonal to one another and form a checkerboard pattern).

    PNG
    media_image1.png
    517
    486
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of checkerboard pattern pixel values as taught by Lukac ([0121]) into the microscope system of Christmas in order to provide systems fulfilling consumers' demands for higher picture quality, development of demosaicing techniques that enable high-speed processing has also been demanded (Lukac, [0008]).
Christmas and Lukac do not explicitly disclose nulling alternate pixel values of the colour components. 
Edwin teaches from the same field of endeavor nulling alternate pixel values of the  colour components ([0168], FIGS. 22-23B, a checkerboard pattern with an array of alternating light and dark regions and  pixel-by-pixel data is acquired by sequentially turning on and off groups of one (or more) pixels and acquiring images of the pixels that are turned on. The checkerboard pattern (or the sequence of turning pixels on/off) may include a random stochastic sequence of light and dark regions or a geometric pattern of light and dark regions or any other type of calibration pattern)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of nulling alternate pixel values as taught by Edwin ([0168]) into the holographic system of Christmas and Lukac in order to quantify the imperfections of the display and based on the measured imperfections, provide appropriate error correction may be performed on the light field to correct for the measured imperfections (Edwin, Abstract).

Regarding Claim 2, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Christmas further discloses wherein the first colour holographic reconstruction and second colour holographic reconstruction are formed at the same time ([0083], the first and the second holographic reconstructions are formed of light at the first and second wavelengths at the replay plane (substantially the same time)).

Regarding Claim 3, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Christmas in view of Lukac and Edwin further discloses wherein: the image processing engine is arranged to form a further first colour secondary image from the first colour component in accordance with the second checkerboard pattern and a further second colour secondary image from the second colour component in accordance with the first checkerboard pattern (Lukac: [0025] The mosaic image data is expressed as the combination of the pixel columns with alternate arrangement of pixels of the G component and pixels of the R component in the vertical direction, the pixel columns with alternate arrangement of pixels of the G component and pixels of the B component in the vertical direction, the pixel rows with alternate arrangement of pixels of the G component and pixels of the R component in the horizontal direction, and the pixel rows with alternate arrangement of pixels of the G component and pixels of the B component in the horizontal direction);
the hologram engine is arranged to determine a further first colour hologram corresponding to the further first colour secondary image and a further second colour hologram corresponding to the further second colour secondary image (Christmas: Abstract, the first plurality of pixels is arranged to display first holographic data and receive light of a first wavelength. The a second plurality of pixels is arranged to display second holographic data and receive light of a second wavelength); and 
2the display engine is arranged to form a further first colour holographic reconstruction from the further first colour hologram and a further second colour holographic reconstruction from the further second colour hologram (Christmas: Abstract,  display first holographic data corresponding to a first holographic reconstruction and a second holographic data corresponding to a second holographic reconstruction).
  Regarding Claim 4, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Christmas further discloses wherein the further first colour holographic reconstruction and further second colour holographic reconstruction are formed at the same time after the first colour holographic reconstruction and second colour holographic reconstruction ([0083], the first and the second holographic reconstructions are formed of light at the first and second wavelengths at the replay plane).

Regarding Claim 5, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 4.
Christmas further discloses wherein the first colour holographic reconstruction, second colour holographic reconstruction, further first colour holographic reconstruction and further second colour holographic reconstruction are formed within the integration time of the human eye ([0019], colours are cycled (red, green, blue, red, green, blue, etc.) at a fast enough rate such that a human viewer sees a polychromatic image from a combination of the three lasers).
Regarding Claim 7, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Christmas further discloses wherein the image processing engine is arranged to change the number of first colour image spots and second colour image spots in order to optimize the spacing of the first colour image spots and second colour image spots in the replay field ([0093], FIG. 4, the blue, green and channels 403 comprise respective SLM and mirror  arranged to direct spatially-modulated light from SLM to the respective  replay field 450;  [0020] , holographic system with spatially separated colours (SSC) arrangement);
Edwin also discloses the display-to-camera pixel mapping can be based on a first global nonlinear gamma function that maps the display color pixel values to a first intermediate color space, a local, pixel-dependent coupling function that maps the first intermediate color space to a second intermediate color space, and a second global nonlinear gamma function that maps the second intermediate color space to pixel intensities in the camera color space. Details of an example display-to-camera pixel mapping are described below with reference to ([0143], FIG. 21).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of nulling alternate pixel values as taught by Edwin ([0168]) into the holographic system of Christmas and Lukac in order to quantify the imperfections of the display and based on the measured imperfections, provide appropriate error correction may be performed on the light field to correct for the measured imperfections (Edwin, Abstract).

Regarding Claim 8, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Edwin further discloses wherein nulling alternate pixel values comprises setting the pixel value of alternate pixels to zero ([0168], FIGS. 22-23B, a checkerboard pattern with an array of alternating light and dark regions and  pixel-by-pixel data is acquired by sequentially turning on and off groups of one (or more) pixels and acquiring images of the pixels that are turned on. The checkerboard pattern (or the sequence of turning pixels on/off) may include a random stochastic sequence of light and dark regions or a geometric pattern of light and dark regions or any other type of calibration pattern)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of nulling alternate pixel values as taught by Edwin ([0168]) into the holographic system of Christmas and Lukac in order to quantify the imperfections of the display and based on the measured imperfections, provide appropriate error correction may be performed on the light field to correct for the measured imperfections (Edwin, Abstract).

Regarding Claim 9, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Edwin further discloses wherein nulling alternate pixels in accordance with the first checkerboard pattern comprises setting to zero the pixel value of pixels in (i) odd rows and odd columns and (ii) even rows and even columns ([0091], FIG. 7,  pattern suitable for performing spatial or chromatic calibration (e.g., a checkerboard pattern comprising a plurality of checkerboard squares) such as the checkerboard squares of the pattern 702 may be shifted from their expected positions in the image 704;  [0197], FIG. 22,  pattern 2204 comprises checkerboard pattern, in which different regions have different (e.g., alternating) optical characteristics such as, e.g., luminance (e.g., bright or dark), chromaticity, hue, saturation, color, etc.; [0168], FIGS. 22-23B, a checkerboard pattern with an array of alternating light and dark regions and  pixel-by-pixel data is acquired by sequentially turning on and off groups of one (or more) pixels and acquiring images of the pixels that are turned on).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of nulling alternate pixel values as taught by Edwin ([0168]) into the holographic system of Christmas and Lukac in order to quantify the imperfections of the display and based on the measured imperfections, provide appropriate error correction may be performed on the light field to correct for the measured imperfections (Edwin, Abstract).

Regarding Claim 10, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Edwin further discloses wherein nulling alternate pixels in accordance with the second checkerboard pattern comprises setting to zero the pixel value of pixels in (i) odd rows and even columns and (ii) even rows and odd columns ([0168], FIGS. 22-23B, a checkerboard pattern with an array of alternating light and dark regions and pixel-by-pixel data is acquired by sequentially turning on and off groups of one (or more) pixels and acquiring images of the pixels that are turned on. The checkerboard pattern (or the sequence of turning pixels on/off) may include a random stochastic sequence of light and dark regions or a geometric pattern of light and dark regions or any other type of calibration pattern).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of nulling alternate pixel values as taught by Edwin ([0168]) into the holographic system of Christmas and Lukac in order to quantify the imperfections of the display and based on the measured imperfections, provide appropriate error correction may be performed on the light field to correct for the measured imperfections (Edwin, Abstract).

Regarding Claim 11, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim 1.
Edwin further discloses wherein the image processing engine is arranged to receive further source images and interchange the first checkerboard pattern and second checkerboard pattern for each new source image (([0091], FIG. 7,  pattern suitable for performing spatial or chromatic calibration (e.g., a checkerboard pattern comprising a plurality of checkerboard squares) such as the checkerboard squares of the pattern 702 may be shifted from their expected positions in the image 704; [0168], FIGS. 22-23B, a checkerboard pattern with an array of alternating light and dark regions and pixel-by-pixel data is acquired by sequentially turning on and off groups of one (or more) pixels and acquiring images of the pixels that are turned on; [0197], FIG. 22,  pattern 2204 comprises checkerboard pattern, in which different regions have different (e.g., alternating) optical characteristics such as, e.g., luminance (e.g., bright or dark), chromaticity, hue, saturation, color, etc.).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of nulling alternate pixel values as taught by Edwin ([0168]) into the holographic system of Christmas and Lukac in order to quantify the imperfections of the display and based on the measured imperfections, provide appropriate error correction may be performed on the light field to correct for the measured imperfections (Edwin, Abstract).

Regarding Claim 12, Christmas in view of Lukac and Edwin discloses a head-up display comprising the holographic projector of claim 1 ([0031],  holographic display  or projector as part of a head-up display (HUD)).

Regarding Claims 13-15, Method claim13-15 of using the corresponding apparatus claimed in claims 1, 3 and 8 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al. (US 20180120768, hereinafter Christmas) in view of Lukac et al. (US 20100053351, hereinafter Lukac), Edwin et al. (US 20170124928, hereinafter Edwin) and Cable (US 20090219591, hereinafter Cable)  
 Regarding Claim 6, Christmas in view of Lukac and Edwin discloses a holographic projector as claimed in claim but does not explicitly disclose wherein the image processing engine is further arranged to increase the number of pixels of the source image before forming each secondary image in order to change the number of first colour image spots and second colour image spots in the holographic replay field.
Cable teaches from the same field of endeavor wherein the image processing engine is further arranged to increase the number of pixels of the source image before forming each secondary image in order to change the number of first colour image spots and second colour image spots in the holographic replay field ([0010], using more points in the hologram plane (on the SLM) for longer wavelengths, say red, the number of pixels on the display screen is increased, albeit that for the red image these extend over a larger area for two different replay wavelengths, for example red and blue; [0084], FIG. 11, generate three colour planes of different spatial extents, in the example 512, 598 and 708 pixels square respectively for blue, green and red image planes from 384x216 input resolution; see also [0013]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of increase the number of pixels of the source image as taught by Cable ([0084]) into the holographic system of Christmas,  Lukac and Edwin in order to achieve the same spacing between pixels for two different replay wavelengths, for example red and blue, and selecting the scaling so that the size of an image plane to which holographic transformation is applied is a number which facilitates hardware or software processing (Cable, [0015]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL D FEREJA/           Examiner, Art Unit 2487              

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487